Citation Nr: 1731141	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-21 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:  Christa A. McGill, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue was previously remanded by the Board in July 2016 for additional development and has returned to the Board.

The Veteran testified before the Board at an April 2016 videohearing.  A transcript of the hearing is of record.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current low back condition as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria to establish service connection for a low back condition have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran essentially contends that she incurred a low back condition due to multiple in-service injuries including an instance of moving heavy furniture in 1985, an unreported fall where she landed on her back (approximately 6 feet down) in 1986, a motor vehicle accident in February 1986 and/or general wear-and-tear from duties such as marching and carrying equipment.  The Veteran further asserts that she self-treated back pain since service and did not seek treatment until 2010.  See e.g., April 2016 Board hearing, private orthopedic surgeon's report received May 17, 2017, private chiropractor letter received August 4, 2016 (Dr. D), and private chiropractor narrative report received June 6, 2016 (Dr. J).   

The Veteran has a current diagnosis of a low back condition to include lumbar spine degenerative joint disease and mechanical low back syndrome.  See e.g., August 2016 VA examination, private orthopedic report received May 17, 2017, private chiropractor letter received August 4, 2016 (Dr. D), and a disability benefits questionnaire dated May 2016 from a private chiropractor (Dr. J).  

Despite an in-service diagnosis of mild scoliosis found in a May 1987 X-ray, the Board finds that the Veteran does not have a current diagnosis of scoliosis.  In this regard, medical treatment records throughout the appeal period are absent a diagnosis.  The August 2016 VA examiner and private chiropractor (Dr. D) both specifically indicated that the Veteran did not have scoliosis.  The private chiropractor explained that both X-rays from 2010 and 2016 were absent findings of scoliosis.   The VA examiner opined that the finding in-service was due to the Veteran's positioning during imaging and the chiropractor opined that it could have been the result of muscle spasms which appeared as curvature on imaging (but was not).  Thus, the remaining analysis will not include the in-service finding of scoliosis.
The Veteran's service treatment records (STRs) support the existence of an in-service injury, event or illness.  The Veteran was treated and diagnosed with low back pain.  In a Medical Board evaluation, it was summarized that the Veteran had been evaluated by an orthopedic clinic in July 1987 for low back pain.  The Veteran began having back pain in September 1986 and during this time she developed a urinary tract infection.  Due to these symptoms, a pericardial rub and several cysts were found, including one on her kidney.  Her kidney cyst was surgically removed but the Veteran's low back pain persisted.  The Veteran was diagnosed with a right kidney cyst that had been surgically treated, a polycystic right ovary and mechanical low back pain.  The Medical Board found that the above conditions rendered the Veteran unable to fulfill her duties.  

STRs also document the Veteran's report of moving heavy furniture from March 1985 and that she was involved in motor vehicle accident in February 1986.  However, neither reported injury had any associated complaints or treatment of a low back condition.   See STRs dated in VBMS as December 23, 1987, pgs. 55, 100 of 117.  

Shortly following service, in a May 1988 VA examination, the Veteran complained of low back pain and was diagnosed with a history of low back pain.  X-rays were not conducted.  Thereafter, consistent with the Veteran's reports, medical treatment records do not document any treatment or complaints of a low back condition until 2010.  Of note, a November 2010 X-ray of her low back found no significant degenerative changes.

The Board finds the evidence is in relative equipoise as to whether the Veteran's low back condition is etiologically related to service.  Evidence in support of the claim includes positive nexus opinions from a private orthopedic surgeon and two private chiropractors, see report received May 2017, letter from August 2016 and report from May 2016.  In contrast, STRs do not support the existence of chronic low back condition arthritis and a negative nexus opinion was provided by an August 2016 VA examiner.  Resolving reasonable doubt in favor of the Veteran, the claim of entitlement to service connection is granted.

ORDER

Entitlement to service connection for a low back condition is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


